DETAILED ACTION
This office action is based on the claim set submitted and filed on 12/04/2019.
Claims 1-20 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/04/2019 is in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Claim 1 recited to comprise an application for patient handoff, having various features that, under the broadest reasonable interpretation, may be entirely embodied in software where a machine learning models are known in the art to be software. According to MPEP 2106 (I), there are four categories of invention: process, machine, article of manufacture, and composition of matter. Therefore, as "software/code" is neither a category of invention nor a subset of one of the categories it does not represent patent eligible subject matter. See In re Nuijten, Docket No. 2006-1371 (Fed. Cir. Sept. 20, 2007). As such, the system is directed to software per se and is not directed to a statutory category of invention as described below.
The system of Claim 1 consists of the following features that are not described to contain any structure: non-transitory computer readable medium executable code, an application control module comprising code, a patient information module comprising code, a clinical information module comprising code, an engine module comprising code, a tell and ask assist module comprising code, and a scoring module comprising code. The Specification describes the modules [Abs] [0029], [0035]-[0039] as software elements. The Specification does not describe any hardware as containing any structure and thus they are interpreted as software. By virtue of their dependence from the independent claim, this basis of rejection also applies to dependent Claims 2-11.
Claims 1-11 are not directed to eligible subject matter and thus are rejected as per above.  However, for purposes of compact prosecution, the claims will be addressed as to being directed to an abstract idea. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-11 are drawn to an application and Claims 12-20 are drawn to a method, which is within the four statutory categories (i.e. a machine and a process). Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claims for the invention represents an abstract idea of a series of steps that recite a process for determining quality of patient transfers. This abstract idea could have been performed by a human actor along with mathematical calculation but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process directed to determine a patient handoff score based on given values for which both the instant claims and the abstract idea are defined as certain methods of organizing human activity (i.e., managing personal behavior, relationships, or interactions between people) including following instructions.
The limitations of independent claims 1 recites the steps for: 
“gather patient information; gather patient clinical information; create and execute rules based on information; measure the quality of the handoff”
The limitations of independent claims 12 recites the steps for: 
“determining a patient handoff score (PHS); determining a numeric value representing a nature of the information exchanged quality (IEQ) for the handoff; determining a numeric value representing an interaction value (INT) between a handoff sender and a receiver; determining a numeric value representing an efficiency of the handoff”
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind that constitute Mental Processes, along with mathematical calculations and relationships that constitute Mathematical Concepts but for the recitation of generic computer components. For example, and determining a score based on determining functions numeric values, are Mathematical Concepts. Gathering information and implementing a rule based on the gathered information to measure a quality of a task are steps that could be performed mentally and, therefore are Mental Processes. This abstract idea could have been performed by a human mind but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process for collecting data through to be analyzed, evaluated, and determine a performance measure using known data are steps of observing, evaluating, judgment and opinion which are citing a process for which can be performed using a human mind with the aid of pencil and paper, see MPEP § 2106.04(a)(2)(III).
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below.

This judicial exception is not integrated into a practical application. In addition, the claims recite additional element(s) “store …information” which is/are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g). These elements effectively amount to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components. Accordingly, looking at the claim as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process, see (Applicant, 0035, 0048). Thus the judicial exceptions recited in claims 1 and 12 are not integrated into a practical application. The claims as a whole are therefore directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception because the “store” steps, which are steps interpreted for storing and have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions, see MPEP 2106.05(d)(II)(iv), Versata Dev, and OIP Techs. As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-10 and 13-20 include all of the limitations of claim(s) 1 and 12 and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as:

As for claims 2-3, 5-11, and 13-20, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers a performing the steps using a human mind with the aid of pen and paper, which is a mental process, along with mathematical calculations that constitute Mathematical Concepts, which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.

As for claim 4, the claim recites limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers a performing the steps using a human mind with the aid of pen and paper, which is a mental process, along with mathematical calculations and relationships that constitute Mathematical Concepts, which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements such as “memory” that implements the identified abstract idea. The additional element has been interpreted to be a memory disclosed at a high - level of generality such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). In addition, the claim recites additional element(s) “store …information” which is/are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g). These elements effectively amount to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components. Accordingly, looking at the claim as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application. Thus, the judicial exceptions recited in claims 4 is not integrated into a practical application. 
The claim do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception because the additional elements (e.g. memory) amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment and the generic computer components merely perform generic computer functions (i.e. store). The generic computing elements (memory) is a known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions such as receiving or transmitting data over a network and performing repetitive operation, (See, MPEP §2016.05(d)). In addition, the “store” steps, which are steps interpreted for storing and have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions, see MPEP 2106.05(d)(II)(iv), Versata Dev, and OIP Techs. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.


Allowable Subject Matter
Claims 1-20 are allowed for the following reason(s):

Regarding the claims, none of the prior art teach or fairly suggests the limitation of “a tell and ask assist module comprising code to facilitate the handoff” in claim 1, “determining a patient handoff score (PHS), the patient handoff score (PHS) based on the combination of: determining a numeric value representing a nature of the information exchanged quality (IEQ) for the handoff; determining a numeric value representing an interaction value (INT) between a handoff sender and a receiver; determining a numeric value representing an efficiency of the handoff” in claim 12, “the patient handoff score (PHS) is represented as a numeral value between zero and sixty determined by the formula (IEQ-HS + IEQ-HR)/2 x INT x HOLT” in claims 6 and 13. 
The closest prior art of record is Webb, III et al. (US 2018/0137943– “Webb, III”) in view of Pastuszak (US 2016/0378941) in view of Smith et al. (“Evaluation of a Novel Handoff Communication Strategy for Patients Admitted from the Emergency Department”). However, the cited references fail to individually disclose, or suggest when combined, using a numeric value for information exchange, interaction between handoff sender and receiver, and efficiency and using these values to calculated handoff score. 
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants' invention, specifically using specific steps for using values generated from data collection and apply on a formula for determining patient handoff score as disclosed in the claimed invention.


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2018/0137943	Patient Handoff Device, System and Predictive Method
US 2016/0378941	Systems and Methods of Improving Communications Amongst Healthcare Professionals
“Evaluation of a Novel Handoff Communication Strategy for Patients Admitted from the Emergency Department”, https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5851513/
The references are relevant since it discloses evaluating patient handoff process and quality of executing the process.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626